Hill, C. J.
1. Where the seller of personal property takes from the purchaser a purchase-money mortgage on it, which is duly recorded, and subsequently the purchaser, without having paid the mortgage, is adjudged a bankrupt, and his trustee in bankruptcy seizes and sells the mortgaged property, held, that the purchaser at the bankruptcy sale takes the property subject to the purchase-money mortgage, unless the *237bankruptcy court, after hearing, on due notice, ordered a sale of the property divested of liens.
Decided January 15, 1912.
Trover; from city court of Tifton — Judge E. Eve.
February 4, 1911.
Shipp & Kline, L. L. Moore, for plaintiff.
R. D. Smith, for defendant.
2. Mere irregularities do not expose an execution sale to collateral attack.
3. Under the agreed statement of facts, the court properly found in favor of the defendant. Judgment affirmed.